UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1032



BIN LIN,

                                                           Petitioner,

             versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



              On Petition for Review of an Order of the
                     Board of Immigration Appeals
                           (No. A70-505-315)


Submitted:    May 25, 2007                    Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Bin Lin, Petitioner Pro Se. M. Jocelyn Lopez Wright, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bin Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying as untimely his motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to reopen.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we

deny the petition for review for the reasons stated by the Board.

See In re: Lin, No. A70-505-315 (B.I.A. Dec. 20, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED